Citation Nr: 0938382	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  04-05 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a thoracic spine 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim seeking service connection for a left foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1971 to October 1991.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2002 rating decision by the Boise RO.  In August 2006, the 
matters were remanded for additional development and notice.  
In March 2007, the Board reopened the claim of service 
connection for a thoracic spine disability, and then remanded 
the matters for additional development and notice.  In a 
February 2009 supplemental statement of the case (SSOC), the 
RO reopened the claim of service connection for a left foot 
disability and denied the matter on de novo review.  The 
question of whether new and material evidence has been 
received to reopen the claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In June 
2009, the Board sought an advisory medical opinion from the 
Veterans Health Administration (VHA) in the matter of service 
connection for a left foot disability.


FINDINGS OF FACT

1.  The Veteran had the onset of recurring complaints of 
thoracic pain in service; degenerative arthritis was shown by 
X-rays approximately 5 months postservice.

2.  An unappealed June 1993 rating decision denied service 
connection for a left foot disability essentially based on a 
finding that there was no evidence of a chronic left foot 
disability in service, and no evidence of a current left foot 
disability.  

3.  Evidence received the June 1993 rating decision shows 
that the Veteran has a left foot disability; relates to an 
unestablished fact necessary to substantiate the claim of 
service connection for a left foot disability; and raises a 
reasonable possibility of substantiating such claim.  

4.  The preponderance of the evidence is against a finding 
that the Veteran's current left foot disability is related to 
his service.  


CONCLUSIONS OF LAW

1.  Service connection for a thoracic spine disability is 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

2.  New and material evidence has been received, and the 
claim of service connection for a left foot disability may be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

3.  Service connection for a left foot disability is not 
warranted on de novo review.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1)(including as amended effective May 30, 
2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award).  

In light of the favorable decision as to the claim of service 
connection for a thoracic spine disability, there is no 
reason to belabor the impact of the VCAA on that matter. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) outlined the notice 
that is necessary in a claim to reopen.  As this decision 
reopens the claim of service connection for a left foot 
disability, whether or not the Veteran received Kent-
compliant notice is moot.  

Regarding the underlying claim of service connection for a 
left foot disability, September 2006, May 2007, and August 
2008 letters informed the Veteran of the evidence necessary 
to substantiate the claim, the evidence VA was responsible 
for providing, the evidence he was responsible for providing, 
and regarding how disability ratings and effective dates of 
awards are assigned.  Although complete notice was not 
provided prior to the initial adjudication of the claim, the 
matter was readjudicated by a February 2009 SSOC (curing the 
notice timing defect).  See 38 U.S.C.A. § 7105; see Mayfield 
v. Nicholson, 20 Vet. App. 537, 542 (2006).

The Veteran's service treatment records (STRs) are associated 
with his claims file.  The RO has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record (i.e., pertinent VA 
records) has been secured.  The RO arranged for a VA 
examination to secure a medical opinion as to the thoracic 
spine disability.  The Board secured a VHA medical advisory 
opinion regarding the left foot disability.  VA's duty to 
assist is met.  
General Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (to include arthritis) may be 
service connected on a presumptive basis if they become 
manifest to a compensable degree within a specified period of 
time following discharge from active service (one year for 
arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

When there is an approximate balance in the evidence 
regarding service origin, reasonable doubt is to be resolved 
in the veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. §  
3.102.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  If so, the claim is denied; 
if the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

Thoracic Spine Disability

The Veteran's STRs show that in November 1977 he was seen for 
complaints of upper back and shoulder pain.  A September 1981 
consultation request notes he had an 8 year history of 
cervical spine and upper thoracic spine pain.  X-rays 
revealed no dorsal spine abnormality, but were noted to be of 
poor quality.  In April 1986, the Veteran complained of 
aching in the upper thoracic spine; the assessment was 
cervical dysfunction.  X-rays (for evaluation of complaints 
of C8-T-1 pain) were interpreted as showing no thoracic spine 
abnormality.  In September 1989, the Veteran reported that 
his thoracic spine pain was nearly resolved.  In April 1990 
he reported having a 1 day history of pain between the 
shoulder blades; the assessment was musculoskeletal pain.  
August 1990 records note the Veteran had low and mid-back 
pain.  He reportedly had an injury to the thoracic spine 
while trying to move a stairmaster at a gym.  The assessment 
was mechanical dysfunction.  September and October 1990 
records show the Veteran reported improvement, and that his 
thoracic pain was almost completely resolved.  The 
assessments included muscle spasm.  On April 1991 examination 
the Veteran's spine (except for the cervical spine) was 
normal on clinical evaluation.  In July 1991, the Veteran 
reported that he had thoracic spine pain 3 to 4 times a week 
and that it was not debilitating. 

On March 1992 VA examination, the Veteran's back had full 
range of motion with no weakness or spasm.  X-rays of the 
thoracic spine were interpreted as showing no definite 
abnormality other than very minimal degenerative changes 
[emphasis added].

On April 1993 VA examination, the Veteran reported that his 
thoracic spine pain started after he began working out at a 
gym and felt something "pop" in his back.  He reported that 
manipulation and physical therapy helped the acute pain 
subside, but that the pain returned intermittently.  On 
examination of the thoracic spine, it was noted that no 
disability was found 

An August 1994 VA consultation report notes the Veteran had a 
history of chronic neck and thoracic spine pain since an 
injury in 1973.  

A June 1997 VA physical therapy record notes the Veteran 
reported having pain in the upper thoracic spine for the past 
three months, and that before this he had not had much 
trouble with such.  Physical therapy in 1994 had helped.  A 
November 1998 VA treatment record notes the Veteran 
complained of mild pain to the left of T7 with bending to the 
left; there was no tenderness or deformity.  An April 2000 VA 
treatment record notes the Veteran reported having continued 
tightness in the thoracic spine, especially when he reclined 
in a chair.  He was on medication, but he did not feel like 
it helped.  A July 2001 record notes his complaints that 
included low cervical spine and upper thoracic spine pain 
that he reported having for 4 to 5 months.  The assessment 
included cervical flare-up.  

August 2002 VA treatment notes show that the Veteran 
complained of intermittent mid-back pain that he had for 
years.  He indicated he felt a "hot spot" on his back, and 
had pain with reaching that was alleviated by rest.  He 
reported he had similar symptoms in the past.  The assessment 
was resolving musculoskeletal thoracic spine pain.  Similar 
complaints of hot spots were noted in January 2003.  

Several 2005 treatment reports note the Veteran's complaints 
of thoracic spine pain.  November and December 2005 treatment 
notes show the Veteran complained of increased upper thoracic 
spine pain.  He indicated that most of his pain was just 
below his neck.  

In April 2006 email to his nurse practitioner, the Veteran 
stated that he had been experiencing a great deal of pain in 
the upper back to the point that it significantly interfered 
with his studies.  A May 2006 physical therapy record shows 
the Veteran complained of pain between his shoulder blades.  
August 2006 X-rays were compared to March 1992 X-rays, and 
the more recent X-rays showed moderately severe degenerative 
changes of the thoracic spine which appeared about the same 
as before after taking into account differences in technique.  

On April 2008 VA examination, the examiner reviewed the 
claims file and noted the history of the Veteran's thoracic 
spine disability.  The Veteran's current complaints were a 
burning sensation and some tingling in the left thoracic 
area.  The examiner stated that X-rays defined the Veteran's 
problem and that there was evidence of spondylosis of the 
thoracic spine.  X-rays from August 2006 and those on current 
examination were essentially identical.  There was a very 
mild dextro-scoliosis in the upper thoracic spine involving 
T1, T2, and T3; below those levels, the thoracic spine was 
symmetrical, with diminished disc heights from T7 through 
T10.  In August 2008, the examiner provided an addendum to 
his prior report.  He stated that at the time of the 
examination he was concerned about the Veteran possibly 
having ankylosing spondylitis (which was a congenital 
condition).  He was asked to opine whether the Veteran's 
thoracic spine disability was related to his service and, in 
reviewing his notes, saw no specific reference to any type of 
back injury in service, but that there was chronic back pain 
that he believed was from an adolescent onset spondylitis.  
He indicated that if there was any doubt regarding the 
diagnosis of ankylosing spondylitis, such problem could be 
followed by appropriate blood tests such as HDL.  It was 
noted that ankylosing spondylitis was developmental and 
unrelated to service activity.  

In November 2008, another VA physician reviewed the Veteran's 
claims file.  It was noted that the Veteran had a neck injury 
in 1973, and then around November 1976 began to experience 
upper back (thoracic) pain as well.  The reviewing physician 
summarized the treatment provided and the Veteran's response.  
It was noted that there was no record of a specific thoracic 
spine injury (nor any documented permanent worsening of his 
thoracic spine due to the Veteran's neck disability).  The 
majority of the Veteran's clinical visits for neck pain were 
in 1976 to 1977 and in 1988 to 1991; the fact that only some 
of these episodes involved symptom extension into the 
thoracic spine was considered strong evidence that the 
Veteran's course in service was one of acute exacerbations 
(temporary flare-ups) of his neck condition, some of which 
extended into his upper thoracic spine but the majority of 
which did not.  It was noted that the Veteran's condition 
continued to progress after his separation from service, as 
would be expected for someone with ankylosing spondylosis.  
The physician opined that there was a worsening of the 
Veteran's spondylitis during military service and that this 
increase was more probably than not due to the natural 
progression of the disease (ankylosing spondylitis).  This 
opinion was based on the case history and a review of X-rays 
dating back to 2005.  These X-rays, along with the ones from 
2008 showed multilevel degenerative changes in the cervical, 
thoracic, and lumbar spines.  Compared to earlier X-ray 
reports, these changes appeared to be progressive.  The 
consulting physician opined that the thoracic degenerative 
changes were not caused by or a result of the service-
connected spine injury; rather, they were caused by or the 
result of his underlying ankylosing spondylitis condition.  
On longitudinal review of the record, the Board notes that 
the Veteran had the onset of recurring complaints of thoracic 
level pain during service.  Notably, degenerative arthritis 
was found on X-rays taken approximately 5 months after the 
Veteran's separation from service.  Inasmuch as the Veteran 
has had recurring (persistent) complaints of thoracic pain 
beginning in service, it may reasonably be found degenerative 
arthritis of the thoracic spine was manifested to a 
compensable degree in the first postservice year.  The 
criteria for establishing service connection for arthritis of 
the thoracic spine on a presumptive basis under 38 U.S.C.A. 
§ 1112 are met, and service connection for such disability is 
warranted.  

The Board notes that ankylosing spondylitis has also been 
diagnosed.  Medical opinions have indicated that such is a 
hereditary or developmental disorder that pre-existed service 
and was not aggravated by service.  That ankylosing 
spondylitis is a hereditary or development disability is not 
an absolute bar to service connection for such disability.  
Notably, 38 C.F.R. § 3.303 draws a distinction between 
"defects" and "diseases" and, therefore, bars service 
connection for congenital or developmental "defects," but 
not for congenital, developmental, or familial "diseases." 
VAOPGCPREC 67-90 (July 18, 1990); VAOGCPREC 82-90 (July 18, 
1990).  Thus, service connection may be granted for 
hereditary diseases, such as ankylosing spondylitis, which 
are either initially manifested during service or which 
preexisted service and progressed at an abnormally high rate 
during service.   Ankylosing spondylitis was not noted on 
induction.  The November 2008 consulting VA physician opined 
that there was a worsening of the Veteran's disability in 
service.  Although he added that this represented a natural 
progression of the disease, such opinion does not negate that 
the disease not noted on induction, but was first manifested 
in service.  Accordingly, service connection for ankylosing 
spondylitis is also warranted.  

Claim to Reopen -Left Foot Disability

An unappealed June 1993 rating decision denied service 
connection for a left foot disability, finding, in essence, 
that there was no chronic left foot disability in service, 
and no evidence of a current left foot disability; that 
decision is final.  38 U.S.C.A. § 7105.  Generally, when a 
claim is disallowed, it may not be reopened and allowed, and 
a claim based on the same factual basis may not be 
considered.  Id.  However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
received.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Relevant evidence of record at the time of the June 1993 
rating decision included the Veteran's STRs showing that in 
December 1988 he complained of a stabbing pain in the left 
dorsal foot.  He denied injury, but he indicated he had the 
pain for approximately 1 month.  The assessment was 
tendonitis.  On April 1991 examination, the feet were normal 
on clinical evaluation.  

On April 1993 VA examination, the Veteran indicated that he 
had the same sensation in his foot as he did with his back 
with prolonged sitting.  He also complained of pain with in 
first 5 minutes of walking that resolved as he continued.  
The examiner opined that no disability was found on 
examination.  April 1993 X-rays were interpreted as showing 
significant abnormality.  There was a questionable tiny old 
chip fragment at the interphalangeal joint on the great toe 
with no other significant abnormality demonstrated.  

Relevant evidence added to the record since June 1993 
includes March 2007 to January 2008 VA treatment notes.  
March 2007 foot X-rays were compared to April 1993 X-rays, 
and revealed the development of 2 ossicles adjacent to the 
cuboid along its lateral side.  There were mild degenerative 
changes that had developed in the tarsal bones during the 
interval and moderate narrowing of the metatarsal phalangeal 
joint of the great toe which was very subtle before and 
appeared much more prominent currently.  A May 2007 podiatry 
note shows the Veteran complained of bilateral foot and ankle 
pain, and that he was a diabetic.  There was no edema, 
discoloration, or injury.  The assessment was degenerative 
joint disease, capsulitis, and tendonitis in a diabetic 
patient.  An August 2007 clinic record notes the Veteran woke 
up with low back pain two weeks prior; had numbness that went 
down his right leg and foot; and started to feel (chronic) 
numbness in his left foot.  He reported that he began to have 
left foot pain some time around 1987, and had received 
orthotics that alleviated the pain.  The pain had worsened 
because his new job required a lot of walking and standing.  
He requested a podiatry appointment and indicated he may need 
orthotics for flat feet.  On May 2007 podiatry clinic visit 
foot imaging showed degenerative changes.  

In January 2008, it was noted that the Veteran had complaints 
that included bilateral foot numbness.  The left foot 
numbness was across the lateral foot across middle toes to 
the plantar aspect of the foot.  An EMG of selected left 
lower extremity muscles showed no acute degeneration changes, 
but suggested re-innervation change.  Electrodiagnositic 
testing showed evidence of a resolving axonal right L5 
radiculopathy of several months duration that correlated 
clinically with symptoms.

As was noted above, the Board secured a VHA medical expert's 
advisory opinion in this matter.  It was noted that 
complaints of left foot pain were documented in STRs dated in 
December 1988, July 1990, and November 1990, and that there 
were X-ray findings and complaints noted postservice 
beginning in April 1992.  The consulting expert opined that 
it was less likely than not that the Veteran's current left 
foot disability was related to his service and, more 
specifically, that it was less likely than not that the 
complaints documented in service in 1988 and 1990 were 
related to his current foot condition.  It was noted that the 
complaints in service, and the current complaints were 
inconsistent, that degenerative changes in the first 
metatarsalphalangeal joint which constituted the most 
significant finding on multiple imaging studies would be an 
unlikely source for either the current pain pattern or for 
previous complaints, and that at the time of the April 1993 
VA examination, the Veteran reported only transient numbness, 
a complaint that was not documented in the STRS, and that 
examination at the time was normal.  Based on the factual 
evidence of  record, it was more likely that his current foot 
disability was related to his diabetic neuropathy versus 
radiculopathy than to the foot complaints noted in the STRs.

The evidence received since the June 1993 rating decision is 
new because it was not previously of record.  It is o 
material because it shows current left foot disability, 
including diagnoses of left great toe degenerative joint 
disease, capsulitis, and tendonitis.  As there was no clear 
evidence of a left foot disability in June 1993, such 
evidence of a current disability directly addresses a 
previously unestablished fact necessary to substantiate the 
claim of service connection for a left foot disability, and 
raises a reasonable possibility of substantiating the claim.  
Accordingly, the evidence received since June 1993 is new and 
material, and the claim of service connection for a left foot 
disability may be reopened.  

De Novo Review

At the outset, the Board finds that the Veteran is not 
prejudiced by the Board's proceeding with de novo review of 
this claim without returning it to the RO for their initial 
de novo consideration upon the Board's reopening of the claim 
as the RO has already adjudicated the matter de novo before 
certifying the matter for Board review.

It is no longer in dispute that the Veteran has a left foot 
disability, including left great toe degenerative arthritis.  
What he must still show to establish service connection for 
his current left foot disability is that it is related to the 
left foot complaints noted in service.  Significantly, there 
is no evidence that arthritis of the left great toe was 
manifested in service or in the first postservice year, so as 
to warrant consideration of the chronic disease presumptive 
provisions of 38 U.S.C.A. § 1112 pertaining to such disease.

A chronic left foot disability was not manifested in service.  
Consequently, service connection for a left foot disability 
on the basis that such became manifest in service, and 
persisted, is not warranted.  As was noted above, the Board 
sought a VHA medical advisory opinion to determine if there 
is a nexus between the Veteran's current left foot disability 
and his service.  Based on a review of the claims file, the 
consulting expert opined, in essence, that the Veteran's 
current left foot disability was unrelated to his service, 
and that such disability was more likely a diabetic 
neuropathy or radiculopathy, and related to nonservice-
connected diabetes.  The Board finds that the VHA opinion is 
highly probative evidence in the matter at hand.  Given the 
recognized expertise of the opinion provider, citations to 
the record which reflect a familiarity with the entire 
evidentiary record, and that the opinion is accompanied by a 
detailed the explanation of rationale, the Board finds it 
persuasive.  Significantly, there is no competent (medical 
opinion) evidence to the contrary.

Accordingly, the Board finds that on de novo review the 
preponderance of the evidence is against a finding that the 
Veteran's current left foot disabilities are related to his 
service and/or the foot complaints noted therein.  In such 
situation the benefit-of-the-doubt doctrine does not apply; 
he claim must be denied.


ORDER

Service connection for the Veteran's thoracic spine 
disability is granted.

The appeal to reopen a claim of service connection for a left 
foot disability is granted; however, service connection for 
such disability is denied on de novo review.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


